“ RECEIVED

UNITED STATES DISTRICT COURT _ ee
MIDDLE DISTRICT OF FLORIDA ©9018) 20% agen
TAMPA DIVISION EES Pager al

UNITED STATES OF AMERICA

v. CASENO. 3:\59 “rr 451 37 tEo
18 U.S.C. § 1347
MARCUS LLOYD ANDERSON 18 U.S.C. § 1028A

    

18 U.S.C. § 982(a)(2. ae

The Grand Jury charges:

COUNTS ONE THROUGH SEVEN
(Health Care Fraud, 18 U.S.C. § 1347)
A. Introduction
At times material to this Indictment:
1. MARCUS LLOYD ANDERSON, who resided in Pinellas
County, Florida, established and managed Tampa Bay Behavioral Health
Centers LLC (“TBBHC”). ANDERSON was TBBHC’s Chief Executive

Officer and owner.

  
 
 

2. TBBHC was a treatment facility that offered.¢ a , e it g services
in Pinellas County, Florida. In or about October 2012, AN DERSON caused

the enrollment of TBBHC in the Medicaid program.
3. The Medicaid program (“Medicaid”) was a cooperative federal-
state health care benefit program that enabled states to furnish necessary
medical items and services to certain recipients who were unable to afford the
costs of the items and services.

4. The federal government reimbursed each state for a portion of
that state’s Medicaid expenditures based on a formula tied to the per capita
income of the state. The federal share of Medicaid expenditures varied from
state to state.

5. The Centers for Medicare and Medicaid Services (“CMS”) was
an agency of the United States Department of Health and Human Services
(“HHS”), and was the federal governmental body responsible for
administering the Medicaid program.

6. For Medicaid, CMS, in tum, authorized each state to establish a
state agency to administer the Medicaid program component in that state. In
Florida, the Medicaid program was administered by the Agency for Health
Care Administration (“AHCA”) which, among other responsibilities, funded
and had oversight responsibility for Florida Medicaid managed care
organizations (“MCOs”), including Florida Medicaid health maintenance
organizations (“HMOs”), such as Simply Healthcare Plans, Inc. (doing
business as AmeriGroup Florida) and WellCare of Florida, Inc. (doing

2
business as Staywell Health Plan of Florida). Pursuant to its oversight
responsibilities, AHCA periodically required Florida Medicaid MCOs to
submit encounter data reflecting the detail associated with claims submitted by
providers to the MCOs.

7. To process provider claims, Florida Medicaid and Florida
Medicaid HMOs relied on unique identifiers to identify the individual
providers who purportedly rendered services. These unique identifiers
included National Provider Identifiers (“NPI”) (which CMS assigned to
providers), Medicaid provider identification numbers (“Medicaid Provider
IDs”), and others means of identification.

8. ANDERSON employed or contracted with providers, including
psychiatrists and mental-health counselors, to render services, including
counseling, to Medicaid recipients at TBBHC. The providers included the
individuals listed below:

a. Dr. M.A. was a psychiatrist licensed to practice in Florida,
who began working at TBBHC in or about late 2014. He left TBBHC in or
about April 2015. Dr. M.A’s NPI was 1013098169; his Medicaid Provider ID
was 001476800.

b. J.K. was a Licensed Mental Health Counselor (““LMHC”)
licensed to practice in Florida, who began working at TBBHC in or about

3
November 2014. He left TBBHC in or about June 2015. J.K’s NPI was
1386048031; his Medicaid Provider ID was 013596900.

c. Dr. H.C. was a psychiatrist licensed to practice in Florida,
who began working at TBBHC in or about February 2015. He left TBBHC in
or about June 2017. Dr. H.C.’s NPI was 1831272046; his Medicaid Provider
ID was 039609500.

9. ANDERSON was not licensed to practice medicine or to provide
counseling in Florida.

B. The Scheme and Artifice

10. Beginning in or about May 2015, and continuing until in or
about April 2018, in the Middle District of Florida and elsewhere, the
defendant,

MARCUS LLOYD ANDERSON,

did knowingly and willfully execute and attempt to execute a scheme and
artifice to defraud a health care benefit program and to obtain, by means of
materially false and fraudulent pretenses, representations, and promises,
money and property owned by, and under the custody and control of, a health
care benefit program, that is, the Florida Medicaid program and its Florida
Medicaid HMOs, in connection with the delivery of and payment for health

care benefits, items, and services.
C. Manner and Means
11. The manner and means by which the defendant sought to
accomplish the scheme and artifice included, among others, the following:

a. It was part of the scheme and artifice that ANDERSON
would and did own and operate TBBHC as a purported treatment facility
offering mental-health counseling and related services;

b. It was further a part of the scheme and artifice that
TBBHC, ANDERSON, and others working under ANDERSON ’s direction
would and did collect NPIs and Medicaid Provider IDs from treating
providers—including Dr. M.A., Dr. H.C., and LMHC J.K.—during their
respective tenures at TBBHC;

Cc. It was further a part of the scheme and artifice that
TBBHC, ANDERSON, and others working under ANDERSON’s direction
would and did collect Medicaid recipient information from individuals during
and in connection with their treatment at TBBHC;

d. It was further a part of the scheme and artifice that, in the
course of operating TBBHC, ANDERSON, aided and abetted by others,
would and did use without authorization, or caused the unauthorized use of,
the NPIs and/or Medicaid Provider IDs for treating providers (including Dr.

M.A., Dr. H.C., and LMHC J.K.), even after they had left TBBHC.
5
e. It was further a part of the scheme and artifice that, in the
course of operating TBBHC, ANDERSON, aided and abetted by others,
would and did use without authorization, or caused the unauthorized use of,
the Medicaid recipient information for patients, even when they were not
receiving treatment or services from TBBHC.

f. It was further a part of the scheme and artifice that
ANDERSON, aided and abetted by others, would and did make and present,
and caused to be made and presented, claims and claims information to
Florida Medicaid and its Florida Medicaid HMOs (including AmeriGroup
Florida and Staywell Health Plan of Florida), knowing such claims to be false
and fraudulent in one or more aspects, including:

i. the claim falsely and fraudulently listed Dr. M.A.,
Dr. H.C., or LMHC J.K. as the provider who rendered the relevant service(s);
il. the claim falsely and fraudulently included the NPIs
and Medicaid Provider IDs for Dr. M.A., Dr. H.C., or LMHC J.K.; and/or
ill. the claim falsely and fraudulently asserted that
recipients (including K.G., D.B., S.D., J.N., S.J., M.L., and R.A.) had

received services at TBBHC on the purported dates of service;
g. It was further a part of the scheme and artifice that

ANDERSON would and did perform acts and make statements, and would

and did direct others to perform acts and make statements, to hide and conceal

the scheme and artifice and the acts committed in furtherance thereof.

12.

D. Execution of the Scheme and Artifice

On or about the dates specified below in Counts One through

Seven, in the Middle District of Florida and elsewhere, the defendant,

MARCUS LLOYD ANDERSON,

for the purpose of executing the aforementioned scheme and artifice, and

attempting to do so, knowingly and willfully caused each of the false and

fraudulent claims to be submitted to Florida Medicaid or a Florida Medicaid

HMO for payment with program funds, as further detailed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count On or About Purported NPI Medicaid Purported

Date of Service Provider ProviderID | Recipient
ONE April 13, 2016 M.A. 1013098169 | 001476800 D.B.
Two April 20, 2016 M.A. 1013098169 | 001476800 LB.
THREE | February 1, 2016 JK. 1386048031 | 013596900 S.D.
FOUR | January 12, 2016 J.K. 1386048031 | 013596900 JN.
FIVE January 8, 2018 H.C. 1831272046 | 039609500 S.J.
SIX January 15, 2018 H.C. 1831272046 | 039609500 MLL.
SEVEN | February 24, 2016 H.C. 1831272046 | 039609500 R.A.

 

All in violation of 18 U.S.C. §§ 1347 and 2.

 
13.

COUNTS EIGHT THROUGH THIRTEEN
(Aggravated Identity Theft, 18 U.S.C. § 1028A)

On or about the dates specified below in Counts Eight through

Thirteen, in the Middle District of Florida and elsewhere, the defendant,

MARCUS LLOYD ANDERSON,

did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person, specifically, the provider names, NPIs, and

Medicaid Provider [Ds as set forth below, during and in relation to a felony

violation of health care fraud, in violation of 18 U.S.C. § 1347, knowing that

such means of identification belonged to actual persons:

 

 

 

 

 

 

 

 

 

 

 

 

Count On or About Purported NPI Medicaid Purported
Date of Service | Provider Provider ID | Recipient
EIGHT April 13, 2016 M.A. 1013098169 | 001476800 D.B.
NINE April 20, 2016 M.A. 1013098169 | 001476800 1B.
TEN February 1, 2016 J.K. 1386048031 | 013596900 S.D.
ELEVEN | January 12, 2016 J.K. 1386048031 | 013596900 J.N.
TWELVE January 8, 2018 H.C. 1831272046 | 039609500 S.J.
THIRTEEN | January 15, 2018 H.C. 1831272046 | 039609500 MLL.

 

 

 

All in violation of 18 U.S.C. §§ 1028A and 2.
FORFEITURE

14. The allegations contained in Counts One through Seven of this
Indictment are hereby realleged and'incorporated by reference for the purpose
of alleging forfeitures pursuant to the provisions of 18 U.S.C. § 982(a)(7).

15. Upon conviction of any or all of the violations alleged in Counts
One through Seven, the defendant shall forfeit to the United States of
America, pursuant to 18 U.S.C. § 982(a)(7), and 28 U.S.C. § 2461(c), any and
all property, real or personal which constitutes or is derived from proceeds
traceable to one or more of the violations.

16. The property to be forfeited includes, but is not limited to, at least
$1,274,536.25, which represents the proceeds obtained by the defendant as a
result of the offenses.

17.  Ifany of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c).

A TRUE BILL,

ZAC FT

Foreperson

    
  

RIA CHAPA LOPEZ

 

ten A. Fiors .
stant Uriijed States Attorney

|

 

Fi es Attorne
Chief,\ BCornomic ¢ Crimes Section

e

ot

10
FORM OBD-34
September 19

 

No.
UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
VS.

Marcus Lloyd Anderson

 

INDICTMENT

Violations: 18 U.S.C. § 1347
18 U.S.C. § 1028A
18 U.S.C. § 982(a)(7)

 

A true bill,

Ak LP

Foreperson

 

Filed in open court this 24th day
of September 2019.

 

Clerk

 

Bail $

 

GPO 863 525
